IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00307-CR

CRISTAN DRAYCE WILLIAMS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                     From the County Court at Law No. 2
                            Brazos County, Texas
                     Trial Court No. 12-02846-CRM-CCL2


                                     ORDER


      Cristan Drayce Williams’s Motion for Rehearing is denied.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 20, 2015